number release date internal_revenue_service index number ----------------------------- ------------------------------- ------------------------------------------------------------ ---------- ------------------------ ------------------------------------- - department of the treasury washington dc third party communication government agency date of communication date person to contact -------------------- id no ------------- telephone number ------------------------- refer reply to cc tege eoeg teb plr-107899-06 date date legend legend agency ------------------------------------------------------------------------------------------------------------------ ------------------------------------------------------------ agency act -------------------------------------------------------------------------------- --------------------------------------------------------------------------------- --------------------------------------------------------------------------------- --------------------------------------------------------------------------------- --------------------------------------------------------------------------------- -------------- --------------------------------------------------------------- -------------------------------------------------------------------------------- ------------------------------ --------------------------------------------------------------------------------- ------------------- ------------------------------------- --------------------------------------------------------------------------------- -------------- --------------------------------------------------------------------------------- ---------------------------------------------------------------------- --------------------------------------------------------------------------------- -------------------------------------------------- bonds taxable bonds stadium city company lease agreement installment_sale agreement pilot agreement plr-107899-06 state team dear -------------- ------------- --------------------------------------------------------------------------------- ------------ this is in response to your request for a ruling that the bonds are not private_activity_bonds within the meaning of sec_141 of the internal_revenue_code because the private_security_or_payment_test is not satisfied and the private_loan_financing_test is not met facts and representations agency is a governmental agency and a public benefit corporation of the state organized and existing under the agency act for the purpose of promoting the economic welfare of the inhabitants of the city and promoting developing encouraging and assisting in certain projects to advance the job opportunities health general prosperity and economic welfare of the people of the state and to improve their recreation opportunities prosperity and standard of living agency proposes to issue tax-exempt_bonds the bonds and two series of taxable bonds the taxable bonds the proceeds of which will be used in part to pay the costs of constructing a stadium and or a parking garage the city and state will also provide additional financial assistance for the construction of facilities related to the stadium the city and state expect that the stadium will create significant tax revenues employment opportunities and help spur economic development in the area it is also expected that the stadium will help to attract increased tourism to the city and state city is the owner of the premises on which the stadium will be located the stadium site city will lease the stadium site under a ground lease to the agency agency will lease the stadium site to company under a lease agreement and company will construct the stadium as agent of the agency company will grant a license to team an affiliate of company to use the stadium agency will be the fee owner of the newly constructed stadium and company will operate and maintain the stadium garage with funds other than the bonds on land owned by the city and leased to the agency the parking garage site the parking garage will be owned by agency and agency will construct or have constructed a parking garage the parking plr-107899-06 operated by company under a parking facilities agreement under the parking facilities agreement company will retain a certain amount of net_revenues from the parking garage and pay the agency a percentage of net_revenues above that amount revenues paid to the agency under this revenue sharing arrangement will be allocated to operation and maintenance_costs of the stadium team will enter into a non-relocation agreement with the city agency and a public benefit corporation of the state under the non-relocation agreement the team will agree to play substantially_all of its home games at the stadium if the team violates the agreement it will be subject_to certain remedies which include specific performance and liquidated_damages the amount of the liquidated_damages will be unrelated to and in excess of the bonds and may be pledged to pay debt service on the bonds agency represents that it does not expect that any liquidated_damages will be paid under the non-relocation agreement under various agreements the company will make several types of payments to the agency including rent for the stadium under the lease agreement payments under an installment_sale agreement and payments in_lieu_of_taxes the pilots under a pilot agreement the pilot agreement all of which are further described below agency has represented that any payments not further described below will either not be private payments or will not in the aggregate exceed percent of the debt service on the bonds under the lease agreement between company and agency company will pay annual rent to agency for its use of the stadium the rent has been determined in an arm’s length negotiation between the agency and the company and is comparable to rent paid on other professional sports stadiums the lease agreement will be entered into during the three-year period beginning months before the issue_date of the taxable bonds the rent payments made by company to agency will be allocated to and sufficient to pay the debt service on one series of taxable bonds company will also make payments to agency under an installment_sale agreement that will be entered into during the three-year period beginning months before the issue_date of the taxable bonds these payments will be allocated to and sufficient to pay the debt service on the second series of taxable bonds payments under the lease agreement and the installment_sale agreement will not be used or pledged to pay debt service on the bonds the company will also make pilot payments to the agency under a pilot agreement entered into between the agency and the company state law authorizes municipalities in state to impose real_property_taxes and to abate such taxes under state law all real_property located within the state is subject_to real_property tax unle sec_1 there are actually two parking facilities because the second parking garage is not under the pilot agreement and payments with respect to that garage will be allocated solely to operation and maintenance on the stadium we do not separately analyze that parking garage plr-107899-06 an exemption is provided by law other sections of state law abate real_property_taxes to varying degrees for different reasons including providing incentives to induce certain types of development in the state including commercial business or industrial activity state law also authorizes certain agencies including the agency to enter into pilot agreements as further described below property leased to or owned by the agency is exempt from real_property_taxes upon filing of the appropriate documents including a description of a pilot agreement the agency’s exemption from real_property_taxes combined with its authority to enter into pilot agreements enable it in effect to abate property taxes in a flexible manner that allows the agency to promote economic development consistent with its charge the city’s department of finance the department is the agency responsible for the administration and collection of all taxes assessments and charges imposed by the city the department assesses all real_property within the city which includes taxable as well as tax-exempt property assessing each parcel of real_property in the city is a three-step process first the department assigns each parcel to one of four tax classes one of which is commercial property the department then estimates the actual full value of each parcel finally the department applies an equalization rate to each class of property to adjust the full value of each parcel within the class to arrive at an assessed value the city council fixes the annual tax_rate after establishing the amount of revenue necessary to be raised through property taxes in order to balance the city’s budget under state law real_property owned by or leased to the agency is taxable if such property is leased to or operated by a private business unless an application_for an exemption is filed along with the material provisions of any associated agreement obligating another party to pay pilots the filing of the application_for exemption is within the discretion of the agency if the agency does not file the application the property will be subject_to real_property tax the agency is permitted to enter into agreements requiring pilots equal to the amount or a portion of real_property_taxes that the agency would otherwise owe on the property the agency’s exemption from real_property_taxes and its concomitant authority to enter into pilot arrangements serves the same function as a property_tax abatement the city is receiving less revenue with respect to a particular piece of real_property in recognition of certain economic benefits derived from inducing private parties to use the property the pilot agreements function as an inducement because the private parties paying the pilots expect that they would otherwise bear the economic burden of the property taxes therefore the difference between the amounts of the pilots and the amounts of the property taxes represent a lower cost to them state law requires the agency to establish a uniform tax exemption policy the exemption policy which it has done the exemption policy sets consistent standards and procedures the agency follows when agreeing to exempt specific project property from a tax including the real_property tax the exemption policy requires that plr-107899-06 before the agency agrees to exempt a specific property from real_property_taxes the agency must enter into a pilot agreement with the private party receiving the financial benefit of the exemption the exemption policy provides standard formulas for pilots available to certain projects in order to induce development within the agency’s jurisdiction the exemption policy also contains procedures under which the agency may negotiate pilots with certain entities and permits deviations from the exemption policy if certain procedures are followed the agency has used its authority to enter into over pilot arrangements for projects located in the city while most of the pilot payments under these agreements follow the standard levels of abatement in the exemption policy some are negotiated under the exemption policy the agency has negotiated a variety of different payment formulas and schedules in multiple instances it has negotiated fixed payments of pilots the agency says that with respect to these pilot arrangements the difference between the amount of the pilot and the amount of the property_tax that would otherwise be owed on the property reflects the agency’s view of the financial benefit necessary to induce the expected economic benefits from the project the agency has entered into more than agreements in which the amount of the pilots have been negotiated the agency has decided to use its authority in this case to reduce real_property_taxes on the stadium the stadium site the parking garage and the parking garage site through the pilot mechanism company and agency will enter into the pilot agreement under which the company will make annual pilot payments for so long as the company leases the stadium and operates the parking garage the pilot agreement will deviate from the exemption policy but the exemption policy procedures for authorizing and approving the deviation have been followed after execution of the pilot agreement agency will file an application_for exemption from real_property tax for the stadium the stadium site the parking garage and the parking garage site with the city assessor along with the material provisions of the pilot agreement under the pilot agreement the agency and the company are agreeing that company will pay a fixed amount of pilots each year the agency represents that the agreement reflects a reduction from the amount of the real_property_taxes that would have been imposed that the agency believed was necessary to induce the team to remain in the city the pilot payments in any given year are expected to exceed the debt service on the bonds but may not exceed the amount of the real_property_taxes for such year that would have been levied on the stadium the stadium site the parking garage and the parking garage site absent the pilot agreement the cap the cap will be determined on an annual basis using the same assessment method for the stadium the stadium site the parking garage and the parking garage site as is used for assessing properties of the same class within the city and thus will be equal to the value of these properties times the current equalization rate times the current applicable tax_rate plr-107899-06 the city and the agency have determined that the pilots paid under the pilot agreement should be used to finance the stadium and have assigned the pilots to pay the debt service on the bonds the bonds will be payable out of and secured_by the revenues from the pilots made under the pilot agreement the pilots in excess of the debt service on the bonds will be properly allocable to the payment of ordinary and necessary expenses directly attributable to the operation and maintenance of the stadium used for renewal and replacement costs of the stadium or deposited into the city’s general fund to be used for governmental purposes the pilot agreement requires the agency to submit annual statements to the company specifying the amount and due_date of the pilot payments in the same manner that tax bills are mailed by the city to owners of privately owned property if company fails to make a pilot payment the agency will have remedies substantially_similar to remedies available to the city when a property owner fails to pay its real_property_taxes which include foreclosure and public sale of company’s leasehold interest in the stadium and company’s rights under the parking facilities agreement law under sec_103 and b gross_income does not include interest on any state_or_local_bond unless the bond is a private_activity_bond that is not a qualified_bond within the meaning of sec_141 under sec_141 a bond is a private_activity_bond if either the private_business_use_test under sec_141 and the private security or payments test under sec_141 are satisfied or the private_loan_financing_test under sec_141 is satisfied private_security_or_payment_test - general sec_141 provides in part that the private_business_use_test is satisfied if more than percent of the proceeds of the issue are to be used for any private_business_use sec_141 provides in part that the private security or payments test is satisfied if the payment of the principal of or the interest on more than percent of the proceeds of such issue is under the terms of such issue or any underlying arrangement directly or indirectly a secured_by any interest in property used or to be used for a private_business_use or payments in respect of such property or b to be derived from payments whether or not to the issuer in respect of property or borrowed money used or to be used for a private_business_use sec_1_141-4 of the income_tax regulations provides that the private_security_or_payment_test relates to the nature of the security for and the source of the payment of debt service on an issue the private payment portion of the test takes into account the payment of the debt service on the issue that is directly or indirectly to be derived from payments whether or not to the issuer or any related_party in respect of plr-107899-06 property or borrowed money used or to be used for a private_business_use the private security portion of the test takes into account the payment of the debt service on the issue that is directly or indirectly secured_by any interest in property used or to be used for a private_business_use or payments in respect of property used or to be used for a private_business_use sec_1_141-4 provides in part that both direct and indirect payments made by any nongovernmental person that is treated as using proceeds of the issue are taken into account as private payments to the extent allocable to the proceeds used by that person sec_1_141-4 provides that payments by a person for a use of proceeds do not include the portion of any payment that is properly allocable to the payment of ordinary and necessary expenses as defined under sec_162 directly attributable to the operation and maintenance of the financed property used by that person for this purpose general overhead and administrative expenses are not directly attributable to those operations and maintenance sec_1_141-4 provides that private payments for_the_use_of property are allocated to the source or different sources of funding of property the allocation to the source or different sources of funding is based on all of the facts and circumstances including whether an allocation is consistent with the purposes of sec_141 for this purpose different sources of funding may include different tax-exempt issues taxable issues and equity sec_1_141-4 provides in part that except as provided in paragraphs c iv if a payment is made for_the_use_of property financed with two or more sources of funding that payment must be allocated to those sources of funding in a manner that reasonably corresponds to the relative amounts of those sources of funding that are expended on that property sec_1_141-4 provides that if an issuer enters into an arrangement in connection with the issuance of the bonds payments under that arrangement are generally allocated to that issue generally an arrangement is treated as entered into in connection with the issuance of an issue if a the issuer enters into the arrangement during the three-year period beginning months before the issue_date and b the amount of payments reflects all or a portion of the debt service on the issue sec_1_141-4 provides that property used or to be used for a private_business_use and payments in respect of that property are treated as private security if any interest in that property or payments secures the payment of debt service on the bonds generally the rules in c i a and b apply to determine the amount of payment treated as payments in respect of property used or to be used for a private_business_use plr-107899-06 generally applicable taxes sec_1_141-4 provides that for purposes of the private_security_or_payment_test generally applicable taxes are not taken into account that is are not payments from a nongovernmental person and are not payments in respect of property used for a private_business_use sec_1_141-4 defines a generally applicable tax as an enforced contribution exacted pursuant to legislative authority in the exercise of the taxing power that is imposed and collected for the purpose of raising revenue to be used for governmental purposes a generally applicable tax must have a uniform tax_rate that is applied to all persons of the same classification in the appropriate jurisdiction and a generally applicable manner of determination and collection sec_1_141-4 provides that a payment for a special privilege granted or service rendered is not a generally applicable tax special_assessments paid_by property owners benefiting from financed improvements are not generally applicable taxes for example a tax or a payment in lieu of tax that is limited to the property or persons benefited by an improvement is not a generally applicable tax sec_1_141-4 provides that a tax does not have a generally applicable manner of determination and collection to the extent that one or more taxpayers make any impermissible agreements relating to payment of those taxes sec_1_141-4 provides the following examples of impermissible agreements that cause a tax to fail to have a generally applicable manner of determination and collection an agreement to be personally liable on a tax that does not generally impose personal liability to provide additional credit support such as a third party guarantee or to pay unanticipated shortfalls an agreement regarding the minimum market_value of property subject_to property_tax and an agreement not to challenge or seek deferral of the tax sec_1 e iii provides the following examples of agreements that do not cause a tax to fail to have a generally applicable manner of determination and collection an agreement to use a grant for specified purposes whether or not that agreement is secured a representation regarding the expected value of the property following the improvement an agreement to insure the property and if damaged to restore the property a right of a grantor to rescind the grant if property taxes are not paid and an agreement to reduce or limit the amount of taxes collected to further a bona_fide governmental purpose for example an agreement to abate taxes to encourage a property owner to rehabilitate property in a distressed area is a permissible agreement plr-107899-06 payments in_lieu_of_taxes sec_1_141-4 provides that a tax equivalency payment and any other payment in lieu of a tax is treated as a generally applicable tax if - i the payment is commensurate with and not greater than the amounts imposed by a statute for a tax of general application and ii the payment is designated for a public purpose and is not a special charge as described in sec_1_141-4 for example a payment in_lieu_of_taxes made in consideration for_the_use_of property financed with tax-exempt_bonds is treated as a special charge private_loan_financing_test sec_141 provides in part that the private_loan_financing_test is satisfied if the amount of the proceeds of the issue to be used directly or indirectly to make or finance loans to persons other than governmental units exceeds the lesser_of percent of such proceeds or dollar_figure sec_1_141-5 provides that any transaction that is generally characterized as a loan for federal_income_tax purposes is a loan for purposes of this section in addition a loan may arise from the direct lending of bond proceeds or may arise from transactions in which indirect benefits that are the economic equivalent of a loan are conveyed thus the determination of whether a loan is made depends on the substance of a transaction rather than its form for example a lease or other contractual arrangement for example a management_contract or an output contract may in substance constitute a loan if the arrangement transfers tax_ownership of the facility to a nongovernmental person sec_1_141-5 provides that a grant of proceeds is not a loan whether a transaction may be treated as a grant or a loan depends on all of the facts and circumstances generally a grant using proceeds of an issue that is secured_by generally applicable taxes attributable to the improvements to be made with the grant is not treated as a loan unless the grantee makes any impermissible agreements relating to the payment that results in the taxes imposed on that taxpayer not to be treated as generally applicable taxes under sec_1_141-4 analysis private use test the agency concedes that the private use test is met because the private use test is met the bonds will be private_activity_bonds if the private_security_or_payment_test is met alternatively the bonds will be private_activity_bonds if the private_loan_financing_test is met plr-107899-06 private_security_or_payment_test there are a number of payments that company will make with respect to this transaction under the regulations it is clear that certain of these payments will not give rise to private payments or private security payments of rent under the lease agreement and payments under the installment_sale agreement will not be used or be available to pay debt service on the bonds and will not secure the bonds these payments are properly allocable to the taxable bonds in accordance with sec_1_141-4 and therefore are not private security or payments for the bonds the company and or team will make additional payments other than the payments of rent under the lease agreement payments under the installment_sale agreement and the pilots but the agency has represented that those payments in the aggregate will be less than percent of the debt service on the bonds or will be allocable to the payment of ordinary and necessary expenses directly attributable to the operation and maintenance of the stadium within the meaning of sec_1_141-4 thus even though these may be private payments with respect to the bonds they do not cause the bonds to fail the private_security_or_payment_test the team is also required to pay liquidated_damages if it violates the non-relocation agreement because the agency reasonably expects that these payments will never be made we do not take them into account as private security or payments for the bonds the payments that require analysis are the pilot payments the company will make pilot payments to the agency that will be used to pay debt service on the bonds any excess will be used to pay for operation and maintenance of the stadium payment of replacement and renewals costs on the stadium or deposited into the city’s general fund to be used for governmental purposes to the extent that the pilot payments are used for operation and maintenance they are not private payments under sec_1_141-4 the portion of the pilot payments used to pay debt service replacement and renewal costs or deposited into the city’s general fund will not be private payments if they are considered generally applicable taxes as defined by sec_1_141-4 the regulations specifically provide that pilots are considered generally applicable taxes if i they are commensurate with and not greater than the amounts imposed by a statute for a tax of general application and ii they are designated for a public purpose and do not constitute a special charge the pilots company will pay cannot be greater than the amounts imposed by a statute for a tax of general application under state law a real_property tax is imposed on all property in the state at a uniform rate and therefore is a tax of general application within the meaning of sec_1_141-4 the real_property tax the pilot agreement caps the pilots at the amount of the real_property tax and uses the same assessment procedure and tax_rate as is used to set property taxes each year to determine the cap the pilots are also commensurate with the real_property tax plr-107899-06 the word commensurate is not defined in the regulations when the sec_141 regulations were originally proposed in the language in the first of the two parts of the provision on pilots required that pilots be measured by and equal to the amounts imposed by a regular statute for a tax of general application when the regulations were finalized the phrase measured by and equal to was dropped in favor of the term commensurate and the preamble stated that the modifications were made in response to comments to make the regulations more flexible for arrangements that reduce the amount of tax paid and permit a wider range of tax equivalency payments commensurate has been defined to mean equal in measure or extent or corresponding in size extent amount or degree or proportionate merriam webster’s collegiate dictionary 11th edition in light of the history of the regulations and the note from the preamble to the final regulations commensurate is most appropriately defined here not as equal in measure but corresponding or proportionate in measure the agency determined the amount of the pilots it would accept with respect to the property by starting with the amount of the property taxes and considering the reduction that would correspond to the benefits to be expected from the project and that would induce the company to go forward with the project on a basis that would secure those benefits generally the pilots are of the same order of magnitude as the property taxes are initially projected to be and although the proportion between the pilots and the projected property taxes varies from year to year the language of the regulations does not require the proportion to be consistent in sum the pilots are commensurate with and not greater than the real_property tax which is a tax of general application imposed by statute the second requirement that must be satisfied under sec_1 e ii is that the payment is designated for a public purpose and is not a special charge as described in sec_1_141-4 here the payments are designated for a public purpose the pilots are being used to pay the debt service on the bonds which were issued specifically for the purpose of financing the stadium to promote and encourage economic development and recreational opportunities in city to the extent that the pilots are not used to pay the bonds or for operation and maintenance they are being used to renew and renovate the stadium which furthers the same purpose or are being deposited in the city’s general fund to be used for governmental purposes see revrul_72_194 1972_1_cb_94 money expended by a state in promoting tourism is for an exclusively public purpose the pilots are not a special charge as described in sec_1_141-4 a special charge is a payment for a privilege granted or service rendered sec_1_141-4 without the pilot agreement and the exemption from property_tax that follows from it agency would owe property taxes on the stadium and the parking garage a cost_company can expect it would ultimately bear the pilot agreement effectively reduces the amount of generally applicable tax that agency will have to pay and passes consistent with state law the obligation of paying that reduced tax to the plr-107899-06 company the structure of the tax and the pilot system means that similar to revrul_71_49 1971_1_cb_103 the character of the payment from the company to the agency remains a payment of tax the pilot agreement does not create a new charge separate and apart from the system of real_property_taxes that company has to pay for use of the stadium and the parking garage state law city law and the exemption policy conceive of the system of property taxes abatements and pilots as functionally integrated pilots give agency greater flexibility than is available with respect to abatements but the function remains the same the city authorizes a reduction in the revenues it would otherwise receive with respect to a piece of real_property in exchange for benefits it expects to receive as a result of a particular use of the property agency has made widespread use of pilot agreements the agency’s practice with pilots lends credibility to its description of pilots as an integral part of the overall system connecting real_property_taxes and economic development the fact that the amount of the pilots is negotiated is less than the amount of real_property_taxes that would otherwise be owed and is different than the amounts other parties are paying on pilot agreements does not negate this conclusion under sec_1_141-4 it is clear that a real_property tax with a uniform rate and a proper system of classifying properties remains a generally applicable tax even if the jurisdiction imposing the tax makes an agreement to reduce or limit the amount of taxes paid with respect to a particular piece of property in order to further a bona_fide governmental purpose based on the foregoing we conclude that the pilot payments satisfy the agency will spend the bond proceeds on the costs of construction of the requirements of sec_1_141-4 and ii and therefore will be treated as generally applicable taxes that are not taken into account for purposes of the private_security_or_payment_test private_loan_financing_test stadium which in turn will be leased to company company will pay agency rent under the lease agreement parking revenues under the parking facilities agreement and also pilots the pilots will be used to pay the debt service on the bonds the bonds will be payable out of and secured_by the pilots whether or not this arrangement constitutes a loan of the bond proceeds depends upon whether all the facts and circumstances give rise to the indicia of a loan for tax purposes does agency have a legally enforceable right to be repaid a fixed amount with a fixed maturity generally applicable taxes are not repayment of a loan for example under sec_1 c a grant of proceeds that is secured_by generally applicable taxes attributable to the improvements to be made with the grant is not treated as a loan absent an impermissible agreement that would cause the taxes not to be treated as generally plr-107899-06 applicable taxes under sec_1_141-4 the regulations do not specify whether pilots treated as generally applicable taxes for purposes of the private_security_or_payment_test are also to be treated as generally applicable taxes for purposes of the private_loan_financing_test however it seems reasonable to do so given the cross- reference to the provision on generally applicable taxes in the private_loan_financing_test regulations and the fact that both tests are components of a single specialized code provision which distinguishes private_activity_bonds from governmental bonds moreover certain features of the pilot agreement are the same or substantially the same as features of generally applicable taxes for example as discussed in detail above the pilots are authorized under state law as an alternative and replacement to real_property_taxes and will be used for a governmental purpose in addition procedures for assessment collection and default for failure to pay pilots are created to be the same or similar to those provisions for real_property_taxes accordingly the bond proceeds are not loaned to the company because they are secured_by pilots which are treated as generally applicable taxes moreover the revenues from the parking garage are not repayments of a loan these payments are based on a percentage of revenues above a certain amount there is no fixed amount being repaid by a specified date therefore the private_loan_financing_test is not met with respect to the bond transaction because the bond proceeds are not loaned to company conclusion based solely on the facts described herein and representations made we rule that the bonds will not meet the private_security_or_payment_test of sec_141 or the private_loan_financing_test of sec_141 therefore the bonds will not be private_activity_bonds within the meaning of sec_141 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-107899-06 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely assistant chief_counsel exempt_organizations employment_tax government entities by rebecca l harrigal chief tax exempt bond branch
